Title: To Thomas Jefferson from William Short, 29 March 1824
From: Short, William
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            March 29. 1824
                    The last letter which I have had the pleasure of writing to you, was of the date of Octob: 9. in acknowlegement of your kind favor of the 8th of Septr. You are well assured that my long silence has not proceeded from indifference to the gratification of hearing from you, but from an unwillingness to add to your burthen, already too great, of correspondence with your friends. In the mean time I have had the satisfaction, not unfrequently, of hearing of your health from others—And lately in particular through Mr Rimes, by means of Mrs Eliayn the daughter of your old friend Gov. Langdon—This Lady, under the impulse which of late years has siezed all the fashionables of these United States, has gone to present her daughter & herself at the Court of Washington—Chance threw her into the same house & at the same table with Mr Rimes & his Lady with whom she seems to be much pleased, as well as with the other public characters she has found at the Capital.The object of the present trouble which I give you, is merely to ascertain whether you intend to pass the whole of the next summer at Monticello, or to make an excursion in that season to Bedford; which I think is an annual usage, either in the summer or fall. I have made my arrangements so as to be able to indulge myself this season with the visit to you in which I have been so often disappointed—& I look forward to it with infinite pleasure. My present plan is (provided however that it correspond with yours) to leave this place in June or July & proceed by the steamboats to Baltimore, Norfolk & Richmond—I have ascertained that I can at Richmond hire a hack to take me any where—This is the mode of locomotion which I have used for the last two or three years, since which, I have given up my carriage & horses, owing to the bad luck & constant vexation they occasioned me, as well on the road as at home. In six years I had eight different pair of horses, & each pair turned out unsound & unfit for service. At the end of this, my patience became exhausted & I gave them up altogether—Each summer since, I have performed long journies with hacks that I have hired, & found that made so great an alleviation that I do not think I shall ever use any other—I pay them a stipulated per diem—for which they are at my orders for any direction or distance, & they pay their own expences of every kind—so that I have nothing to do or think of as to them, but at the end of the journey to count to them the sum stipulated—And as the basis of all my present system of philosophy is the avoidance of trouble on every subject, I consider this discovery in the art of travelling as a most valuable one.I will not trouble you further at this moment, except to add assurances of all those sentiments which have been so long known to you, & with which I am, my dear Sir,most truly your friend & servant
                        W: Short